               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

DUSTIN RIGGIO, individually, and in                                     PLAINTIFF
his representative capacity as
Administrator of the Estate of Kim
Mills, deceased, and on behalf of all
wrongful death beneficiaries of Kim
Mills, deceased

v.                                              CAUSE NO. 1:18CV218-LG-RHW

ISREAL PRUNEDA; SMC
TRANSPORT LLC; WERNER                                               DEFENDANTS
ENTERPRISES, INC.; and
JOHN DOES 1-5

ORDER DENYING DEFENDANTS’ MOTION TO EXCLUDE AND/OR LIMIT
   THE OPINIONS AND TESTIMONY OF DR. GEORGE H. CARTER

      BEFORE THE COURT is the [170] Motion to Exclude and/or Limit the

Opinions and Testimony of Dr. George H. Carter, filed by Defendants Israel

Pruneda and SMC Transport, LLC. Defendants seek to prevent economist Dr.

Carter from giving testimony about the value of decedent’s household services or

fringe and entitlement benefits. The Motion has been fully briefed. After due

consideration, the Court finds that the Motion should be denied.

                                   DISCUSSION

      The admission of expert testimony is governed by Federal Rule of Evidence

702, which states,

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or
      otherwise if: (a) the expert’s scientific, technical, or other specialized
      knowledge will help the trier of fact to understand the evidence or to
      determine a fact in issue; (b) the testimony is based on sufficient facts
      or data; (c) the testimony is the product of reliable principles and
      methods; and (d) the expert has reliably applied the principles and
      methods to the facts of the case.

      The Supreme Court in Daubert adopted a non-exhaustive, illustrative list of

reliability factors for determining the admissibility of expert witness testimony.

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592-94 (1993). The

applicability of these factors depends on the nature of the issue, the expert’s

particular expertise, and the subject of the testimony. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 151 (1999). “[T]here is no requirement that an economist

meet each and every factor in order to be found reliable.” Mata v. Lowe’s Home

Ctrs., Inc ., No. SA-04-CA-0691 WWJ, 2006 WL 5159392, at * 3 (W.D. Tex. Feb. 9,

2006) (citing Kumho, 526 U.S. at 158).

      1. Household Services

      Dr. Carter stated that the “Scenario Valued” in this case was, “[i]f not for

death, Kim Mills would have worked as an activities coordinator, or in a similar

occupation, for her work life expectancy. Ms. Mills would have maintained a

household for herself for her life expectancy.” (Def. Mot. Ex. B, at 1, ECF No. 170-

2.) He explained that “[h]ousehold service losses represent the value of replacing

the previously uncompensated activities necessary for daily life.” (Id. at 5.) He

noted that Mills’ adult children lived in her household, and in the absence of a table

for her living arrangement calculated the value of her services to her household by

using the “most conservative single women tables.” (Id. at 16.)




                                         -2-
      Defendants object that Dr. Carter’s opinion regarding the value of decedent’s

household services lacks factual support because he relied on The Dollar Value of a

Day: 2017 Dollar Valuation to arrive at an estimate rather than calculating a value

based on the household services Mills actually provided. A number of courts have

noted that the publication relied on by Dr. Carter is one generally used by

economists to value household services. For example, in ruling on a similar

challenge to Dr. Carter’s testimony in a wrongful death case, the Desoto County

Circuit Court wrote:

      With regard to household services, as opposed to actual employment,
      the total time spent by a person on those services during an average
      week is not measured by a time-clock. The services performed by one
      member of the home, and/or the time spent performing the same, may
      go unnoticed or simply unmeasured by another member of the
      household. Accordingly, many economists commonly rely on studies
      which estimate the time spent on household services, taking into
      account the size of the family, whether each family member works,
      their age, etc. – one such study being The Dollar Value of the Day: 2007
      Dollar Valuation, Shawnee Mission, Kansas, 2011.

Aguero v. Gayoso, No. CV20090309, 2013 WL 7020461, at *3 (Cir. Ct. Desoto Cty.,

Miss. Sept. 4, 2013).

      Federal district courts have also accepted the use of this publication to value

household services. See Dallas v. Premier Vehicle Transp., Inc., No. 1:16CV358-LG-

RHW, 2017 WL 3623750, at *3 (S.D. Miss. Aug. 23, 2017); Ashford v. Wal-Mart

Stores, LP, No. 1:11-CV-57-HSO-JMR, 2013 WL 152853, at *5 (S.D. Miss. Jan. 15,

2013); but see Ellis v. Kovalchuk, No. 3:12-cv-498-HTW-LRA, at 8-9 (S.D. Miss.

Sept. 30, 2014) (reliance on The Dollar Value of a Day instead of specific

information about household services provided rendered Dr. Carter’s valuation

                                         -3-
inadmissible ipse dixit). In the Court’s view, Defendants’ objection to Dr. Carter’s

household services valuation testimony affects the weight to be assigned to his

testimony, and not its admissibility. See Viterbo v. Dow Chem. Co., 826 F.2d 420,

422 (5th Cir. 1987) (“As a general rule, questions relating to the bases and sources

of an expert’s opinion affect the weight to be assigned that opinion rather than its

admissibility and should be left for the jury’s consideration.”). “[I]t is for the jury to

determine whether Plaintiffs have offered a non-speculative factual basis for these

damages.” South v. Austin, No. 3:15CV342-DPJ-FKB, 2016 WL 7209554, at *1

(S.D. Miss. Dec. 12, 2016). Dr. Carter will be allowed to testify about the value of

the alleged loss of household services.

      2. Fringe Benefits and Entitlements

      Defendants object to Dr. Carter’s inclusion of 1) employer entitlement

benefits for Social Security and Medicare, and 2) typical employer-provided fringe

benefits. Defendants argue that Dr. Carter has assumed that Mills received these

benefits, but his assumption is completely unsupported by any information provided

by Plaintiffs. However, Dr. Carter’s report notes that Mills’ employer reported

income on Form W-2. (Def. Mot. Ex. B, at 11, 14, ECF No. 170-2.) He states that

this form “documents that [Mills] was provided legally-required benefits,” including

Social Security, Medicare, unemployment compensation, and workers compensation

benefits.1 (Id.). Dr. Carter’s valuation of these benefits therefore appears to have




1 Dr. Carter also noted that the Form W-2 showed no evidence that Mills received
the legally required fringe benefit of health insurance.
                                           -4-
been properly based on evidence that they had been actually received instead of a

mere assumption. Rebelwood Apartments RP, LP v. English, 48 So. 3d 483, 496-97

(Miss. 2010) (“Fringe benefits must not be added unless they actually have been

received.”). Dr. Carter will be allowed to testify about the value of alleged lost

fringe benefits and entitlements.

                                       CONCLUSION

      The Court is satisfied that Dr. Carter’s testimony meets the admissibility

criteria established by the Federal Rule of Evidence 702 and Daubert.

The Defendants’ Motion will be denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [170] Motion

to Exclude and/or Limit the Opinions and Testimony of Dr. George H. Carter, filed

by Defendants Israel Pruneda and SMC Transport, LLC, is DENIED.

         SO ORDERED AND ADJUDGED this the 12th day of December, 2019.

                                                s/   Louis Guirola, Jr.
                                                     LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -5-
